The opinion of the court was delivered by
Benson, J.:
The only claim of error is that the judgment is not supported by the facts. It is insisted that the beneficiary certificate was suspended by the failure to pay the assessment when it became due, and that *337there was no waiver of the conditions of the forfeiture consequent upon such suspension. The money-order was received by the financier and was reported by him to the lodge three days afterward — at its next stated meeting. -Before that meeting or any meeting was held the certificate-holder had died. The lodge then ordered the money returned. If the previous default worked an immediate suspension, without' notice and without any action of the lodge or its officers, the conclusion must follow that there was no waiver, or acceptance of the money that should be held equivalent to a reinstatement. The member is chargeable with knowledge of the by-laws, and, it must be presumed, intended that the financier should hold the money until that time, for the by-laws required him to report it to the lodge at the next stated meeting, and provided that the receipt by that or any other officer should not operate as a reinstatement until the lodge had voted affirmatively thereon.
It is contended, however, that the certificate was not suspended, because there had been in fact no default. The claim is that the advance assessment paid at initiation should have been credited on the first regular assessment made on the first day of the next calendar month, and payable on the 28th day of that month. This contention is sustained by the opinion in United Workmen v. Smith, 76 Kan. 509, interpreting the same by-laws. As assessments were regularly made and paid each month until the suspension in June, 1898, it follows that the payment so made on the 28th day of each month after receiving the Workman degree should have been applied on the next month’s assessment, and the member was not therefore legally suspended until the assessment for July, 1898, became due. The plaintiffs make the further claim that, having thus paid one assessment, more than had been properly credited, it remained in the treasury and should have been applied on the assessment called for on January 28,1906. The *338advance payment, however, having operated to keep the certificate in force for a month longer, was not available for further credit.
On reinstatement in September, 1899, another advance assessment of $1.45 was paid as upon initiation, and, the assessments for each calendar month thereafter down to January 28, 1906, having been paid, the sum of $1.45 then remained in the treasury available to apply on the assessment then called for, but was insufficient to pay such assessment. On the first day of that month the member had been advanced, as it appears, to class No. 5, under the by-laws, which were made a part of the contract, and the assessment was $2, so that if the $1.45 were credited, .fifty-five cents still remained due on this assessment of January 28, 1906.
A by-law provides that the certificate shall stand suspended upon failure to pay assessments on or before the 28th day of each month, without any action of the lodge. Reinstatements within three months are provided for upon condition that all assessments are paid up and á majority of the lodge shall vote therefor. The by-laws also declare that the receipt of the money by any officer of the lodge shall not operate as a reinstatement. The further provision that a member whose beneficiary certificate has been suspended for a .period of six months shall stand suspended from all benefits and privileges of the order does not obviate the effect of the suspension of benefits during the period of such suspension, clearly declared by the other provisions. Before the expiration of the six months’ period of suspension a beneficiary certificate may be renewed •upon reinstatement of the member; after that time it is canceled. If he be reinstated after that period, it is upon a new application and compliance with all the conditions of an original admission to membership, except as to residence and the payment of degree fees, and a new certificate is issued. Reading these provi*339sions together, it must be held that upon failure to pay assessments the beneficiary loses his right to participate in the beneficiary fund until reinstatement; after six months all rights under the suspended certificate end.
The provision with reference to suspension for nonpayment of dues is somewhat different. A vote of the lodge is not expressly required, although the member must comply with all the requirements for reinstatement for failure to pay assessments. It will be observed that these requirements, in terms at least, relate to conditions to be performed by the member, and not by the lodge. The same provision is made concerning the effect of the expiration of the six months’ period, as in case of suspension for failure to pay assessments.
In United Workmen v. Smith, 76 Kan. 509, the doubtful nature of these, by-laws relating to dues was referred to, and it was observed that they were open to the interpretation that the beneficiary should not be deprived of benefits until after six months’ suspension, “especially . .• '. where the insured paid the delinquent dues upon request and did everything which devolved upon him to do.” (Page 513.) The decision was placed on the ground of waiver, and it was declared :
“The receipt and retention of money paid to the benefit society by one of its members on an overdue assessment is ordinarily sufficient to waive a forfeiture arising from the failure to pay the assessment when due.” (Syllabus.)
There was no waiver in this case. The financier did not call for this money after it became overdue. The order did not accept the payment or retain the money.. Before the first stated meeting after the money-order had been sent to the financier the member died, afid an order was made at that meeting to return the money, and all reasonable efforts were made to do so. The *340fact that no person then had a legal right to receive it can not operate to the prejudice of the defendant.
The plaintiffs further insist that there could be no suspension for failure to pay dues on January 28, for the reason that credit should have been given at that date for the original advance assessment of $1 and the advance assessment made at reinstatement 'in September, 1899, of $1.45, amounting to $2.45, which would have paid the assessment of $2 then called for, leaving a balance of forty-five cents to be applied on the dues then demanded; that this would have paid the dues for that part of the quarter between January 28 and his death, which occurred in February; and that no more could be equitably claimed. Having found that the credit claimed for the first advanced assessment had been absorbed by keeping the certificate in force for another month after the date of the first suspension as declared by the lodge, nothing remained to apply on the dues, and the merits of this claim need not be further examined.
The rule of liberal interpretation in favor of the beneficiary, announced in the Smith case, will not be departed from. But this does not require or permit á strained construction or interpretation of language contrary to its obvious meaning. The maintenance of the beneficiary fund depends upon the faithful observance by the members of their obligations, and just rules to enforce such obligations, which are made part of the contract, if not waived, must be enforced.
We are constrained to hold that upon the agreed» statement of facts the certificate was suspended when the member died; that there was no waiver of the conditions; and that the defendant is not liable. The judgment is reversed and the cause remanded, with directions to enter judgment for the defendant upon the agreed statement of facts.